Citation Nr: 0424462	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1951 to 
January 1953.  The veteran was awarded the Combat Infantry 
Badge for combat service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO rating decision.

The Board notes that the veteran's representative submitted a 
motion to advance the case on the docket in August 2004.  The 
Board granted the motion.

The Board remanded this matter in July 2003 in order to 
afford the veteran the opportunity to review evidence added 
to the record as a result of development actions undertaken 
by the Board, and to obtain treatment records identified but 
not yet obtained and incorporated in the record, and to 
ensure that the veteran was specifically notified of the 
provisions of the Veterans Claims Assistance Act of 2000.  


FINDING OF FACT

The veteran does not have residuals of cold injury to the 
hands.


CONCLUSION OF LAW

The veteran does not have residuals of cold injury to the 
hands that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims to have residuals of cold injury to both 
hands as a result of exposure to extreme temperatures during 
the Korean conflict.  Outpatient treatment records from the 
VA Medical Centers (VAMCs) in Ann Arbor and Saginaw, 
Michigan, and from the veteran's private physician, T.M., 
M.D., show the veteran has a long history of what was 
diagnosed as psoriatic arthritis with ankylosing spondylitis 
in both hands.  Service medical records (SMRs), including the 
record of the veteran's separation physical examination, are 
silent regarding diagnosis and treatment for any cold-related 
injuries.  

The veteran has been afforded two cold injury protocol 
examinations.  In the first of these, given in May 2001, the 
veteran gave a history of having to sleep outside in a 
sleeping bag during extremely cold weather, resulting in cold 
hands and feet.  The veteran reported no swelling, and no 
treatment for any hand trouble during military service.  The 
examiner noted the veteran had a history of psoriasis and 
arthritis all over the skeletal system.  The examiner found 
deformity of the fingers with flexion at the 
metacarpophalangeal joint and mild extension of the proximal 
interphalangeal joints.  There was moderate grip strength 
bilaterally, normal sensation, no evidence of fungal 
infection, and the veteran's skin felt warm.  

In a May 2002 statement of the veteran's accredited 
representative, the representative noted that the May 2001 
examiner failed to address the possibility of a connection 
between the veteran's exposure to severe cold in Korea and 
his current disability of both hands.  

The veteran was afforded a second cold injury protocol 
examination given in May 2003.  The veteran gave a history of 
exposure to severe cold, as previously described.  He 
recalled that 18 of the 21 members of his unit were affected 
by frostbite, but that he was one of the "lucky ones" who 
were not affected by frostbite.  The detailed examination 
referred to x-rays taken in August 2000.  The radiologist's 
report showed abnormalities of the distal interphalangeal 
joints of both index and middle fingers and right ring and 
fifth fingers.  These changes were deemed consistent with the 
clinical diagnosis of psoriasis.  The May 2003 examiner's 
diagnosis was:  no evidence of residuals of cold injury; 
veteran denies any treatment either on active duty military 
or after active duty for cold injury or frostbite; psoriatic 
arthritis with ankylosing spondylitis.  The veteran's 
psoriatic arthritis with ankylosing spondylitis was not found 
to be related to active duty service or due to exposure to 
cold weather.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, including arthritis, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2003).  

Here, there is no evidence of diagnosis of or treatment for 
any cold weather injury.  The veteran himself stated that he 
did not have frostbite in Korea, and did not seek medical 
attention for any cold weather injury while in service or 
after service.  The record shows a longstanding bilateral 
hand disability, diagnosed as psoriatic arthritis with 
ankylosing spondylitis.  But the cold injury protocol 
examination given in May 2003 resulted in a finding of no 
residuals due to cold injury, and the examiner opined that 
the veteran's current hand disabilities did not originate 
with his active duty service and exposure to cold weather.  
This medical opinion is uncontradicted by other medical 
evidence of record.  In fact, it is supported by the absence 
of findings during military service or for years after the 
veteran's separation from service.

The only evidence of record supportive of the veteran's claim 
of an in-service injury or disease consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the conditions he 
encountered in Korea, including severe temperatures, he is 
not competent to provide medical opinion connecting his 
exposure to cold weather in Korea to his current hand 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

The veteran's representative asserts that, given the 
veteran's combat circumstances in Korea, and his personal 
description of what he endured, the provisions of 38 C.F.R. § 
3.304(d) (2003) should apply.  The Board finds the veteran's 
representative's assertion is inapt.  Section 3.304(d) 
provides that satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  The Board accepts 
the veteran's lay testimony that he was exposed to the 
extremes of cold he has described.  But, as noted above, 
medical evidence is nonetheless required to establish a nexus 
between a current disability and an in-service disease or 
injury, or, in this case, the in-service exposure to extreme 
cold.  Further, as also noted above, the veteran is not 
competent to provide medical opinion connecting his exposure 
to cold weather in Korea and his current hand disabilities.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 
57-58.

As noted above, the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096, (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
changed the standard for processing veterans' claims, was 
enacted on November 9, 2000.  In adjudicating this veteran's 
claim of service connection, the Board has considered the 
provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003 as a consequence of the Board's earlier remand.  

Specifically regarding VA's duty to notify, the October 2003 
notification apprised the veteran of what the evidence must 
show to establish entitlement to the benefit sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decision, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and a SSOC reporting 
the results of the RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs), 
private treatment records identified by the veteran, and 
outpatient treatment records from VAMCs, as noted above.  The 
veteran was also afforded two VA medical examinations 
conducted in an attempt to establish a nexus opinion.  Given 
the standard of the regulation, the Board finds that VA has 
no duty to inform or assist that was unmet.  


ORDER

Entitlement to service connection for residuals of a cold 
injury to the hands is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



